TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00204-CV


In re Texas Association of Business; William Hammond; Don Shelton; 
and Jack Campbell, Relators






ORIGINAL PROCEEDING FROM TRAVIS COUNTY



O R D E R

PER CURIAM

	For the purpose of obtaining a response to the petition for writ of mandamus, the
Court hereby grants Relators' motion for temporary stay until further order of this Court.  This order
only applies to proceedings in connection with the Order on Motion to Quash Grand Jury Subpoenas
and Protective Order issued by the 167th District Court on April 8, 2003, and not to any grand jury
proceedings not related to the order and the subpoenas in issue.
	The real-party-in-interest is ORDERED to file a response to Relators' petition for writ
of mandamus within ten (10) days from the date of this order.
	It is ordered April 14, 2003.

Before Justices Kidd, Yeakel and Patterson